  Case 16-21973       Doc 85     Filed 03/08/19 Entered 03/08/19 09:45:52            Desc Main
                                   Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re                                            )     Chapter 7
                                                  )
 PETAR TISMA,                                     )     Case No. 16-21973
                                                  )
                               Debtor.            )     Honorable Jack B. Schmetterer
                                                  )
                                                  )     Hearing Date: March 26, 2019
                                                  )     Hearing Time: 10:30 a.m.


                          AMENDED CERTIFICATE OF SERVICE

       Ira Bodenstein certifies that he caused to be served a true and correct copy of the Notice of
Final Application for Compensation and Trustee’s Final Report on the Manual Notice List via
Regular U.S. Mail on March 1, 2019.

                                                             /s/ Ira Bodenstein
Electronic Mail Notice List

    •    William J. Barrett william.barrett@bfkn.com,
         mark.mackowiak@bfkn.com;gregory.demo@bfkn.com;ecf-
         6ec602372536@ecf.pacerpro.com;william-barrett-bfkn-3622@ecf.pacerpro.com
    •    Ira Bodenstein iratrustee@foxrothschild.com,
         IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
    •    Ira Bodenstein iratrustee@shawfishman.com,
         IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
    •    Scott R Clar sclar@cranesimon.com,
         mjoberhausen@cranesimon.com;asimon@cranesimon.com
    •    Denise A Delaurent USTPRegion11.es.ecf@usdoj.gov,
         Denise.DeLaurent@usdoj.gov;maria.r.kaplan@usdoj.gov
    •    Richard M. Fogel rfogel@foxrothschild.com
    •    Nathan A Hall nate@chs.law, claudia@chs.law
    •    Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •    Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com




90840043.v1
  Case 16-21973      Doc 85      Filed 03/08/19 Entered 03/08/19 09:45:52   Desc Main
                                   Document     Page 2 of 2


VIA U.S. REGULAR MAIL

Petar Tisma
2729 Maynard Ct.
Glenview, IL 60025

PYOD, LLC its successors and assigns
as assignee of Citibank, N.A.
Resurgent Capital Services
P.O. Box 19008
Greenville, SC 29602

Illinois Department of Revenue
Bankruptcy Section
P.O. Box 19035
Springfield, IL 62794

Revere Electric Supply Co.
Joel H. Shapiro
Kamenear Kadison Shapiro & Craig
20 N. Clark Street
Suite 2200
Chicago, IL 60602

American Express Bank, FSB
c/o Becket and Lee LLP
P.O. Box 3001
Malvern, PA 19355-0701

Small Business Term Loan, Inc.
Alex Nelsas
3301 North University Drive, Suite 300
Coral Springs, FL 33065

Cavalry SPV I, LLC
500 Summit Lake Drive
Suite 400
Valhalla, NY 10595




90840043.v1
